IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 4, 2008
                                     No. 07-40514
                                     c/w 07-40515                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

VERMON KELLEY

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC Nos. 2:92-CR-140-1
                            USDC Nos. 2:06:cr-00782-1


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
       Vermon Kelley appeals his conviction and sentence for possession of a
firearm by a felon and possession of six grams of cocaine base. Kelley also
appeals the district court’s revocation of his supervised release that had been
imposed in connection with a prior conviction. Kelley argues that the district
court erred in denying his motion to suppress a post-arrest statement that he



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40514
                                 c/w 07-40515

made to law enforcement officials regarding his possession of firearms because
he was not Mirandized before he made the statement. See Miranda v. Arizona,
384 U.S. 436 (1966).
      After Kelley was handcuffed and arrested and before he was Mirandized,
Kelley told a police officer where firearms could be located in his residence in
response to the officer’s question. Because the officer’s question was based on
his concern about the safety of the officers on the scene and before the officers
had completed a protective sweep of the residence, the district court did not err
in denying Kelley’s motion to suppress. See New York v. Quarles, 467 U.S. 649,
653 (1984); Fleming v. Collins, 954 F.2d 1109, 112-14 (5th Cir. 1992) (en banc).
Accordingly, the judgment of the district court is AFFIRMED.




                                       2